UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1427



DANNY STARKS,

                                                Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, Secretary, Department of
Defense,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-04-171-5)


Submitted:   August 25, 2005                 Decided:   August 31, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny Starks, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Danny Starks appeals the district court’s order granting

the defendant’s motion for summary judgment in his civil action in

which he alleged employment discrimination claims in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to

2000e-17   (2000).    We   have   reviewed   the   record   and   find   no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Starks v. Rumsfeld, No. CA-04-171-5 (E.D.N.C.

Mar. 9, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -